Applicant’s election without traverse of RV145 as species of tyrosinase in the reply filed on 6/16/21 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/21.
Claim 1 is objected to because of the following informalities:  the word “to” should be inserted prior to “convert”.  Appropriate correction is required.
Claims 1-12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 (upon which claims 2-12 and 15-17 depend) is indefinite in the recitation of “functional derivative” as it is unclear how much structural similarity to the Ralstonia solanacearum tyrosinase of SEQ ID NO:1 a “derivative” must have.
Claims 1-12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
These claims are directed to methods of converting any halophenol substrate to the corresponding catechol using a genus of tyrosinase enzymes. The specification teaches the structure of only a few representative species of such tyrosinases and shows the conversion of only 4-halophenols to 4-halocatechols.  Fairhead et al. teach that 2-halophenols are not substrates but instead inhibitors of tyrosinases (page 184) and Brooks et al. teach that only 4-halophenols and 3-fluorophenol were substrates of Pseudomonas putida tyrosinase and the product of both 3-fluorophenol and 4-halophenols are 4-halocatechols while other 3-halophenols were not substrates (page 489).  Moreover, the .
Claims 1-12 and 15-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of converting 4-halophenol to the corresponding 4-halocatechol using the tryosinase of SEQ ID NO:1 or a variant thereof having Y119F, V153A, D317Y and L330V substitutions (i.e., RV145) or for methods of converting 90-98% of 10mM 4-halophenol to 4-halocatechol using RV145, does not reasonably provide enablement for methods of converting any halophenol to the corresponding catechol using any functional derivative of the tryosinase of SEQ ID NO:1 or for methods of converting 90-98% of any halophenol using the tryosinase of SEQ ID NO:1 or any functional derivative thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Pseudomonas putida tyrosinase and the product 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
 The specification does not support the broad scope of the claims which encompass methods of converting any halophenol to the corresponding catechol using any functional derivative of not establish: (A) regions of the protein structure which may be modified without effecting monophenolase activity; (B) the general tolerance of tyrosinases to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including methods of converting any halophenol to the corresponding catechol using any functional derivative of the tryosinase of SEQ ID NO:1 or for methods of converting 90-98% of any halophenol using the tryosinase of SEQ ID NO:1 or any functional derivative thereof.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of tyrosinases  and substrates having the desired biological characteristics is In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (reference 2 of applicants IDS).
	Brooks et al. teach methods of converting 4-halophenols and 3-fluorophenol into 4-halocatechols using Pseudomonas putida tyrosinase in the presence of ascorbic acid (page 489).  Pseudomonas putida tyrosinase can be considered to be a functional derivative of the tyrosinase of SEQ ID NO:1 as there are no limits placed on the number of modifications to the sequence of SEQ ID NO:1 that may be present within a functional derivative. Brooks et al. teach that the Pseudomonas putida tyrosinase has provided as a crude extract of the bacteria and the product as prepared for analysis by acidification with HCl and storage on ice for 60 minutes followed by centrifugation. (page 487).


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (reference 2 of applicants IDS) in view of Molloy et al. (reference 7 of applicants IDS).
Brooks et al. is discussed above and teaches methods of converting 4-halophenols and 3-fluorophenol into 4-halocatechols using Pseudomonas putida tyrosinase in the presence of ascorbic acid (page 489).  They do not teach the use of the Ralstonia solanacearum tyrosinase of SEQ ID NO:1 or the RV145 variant thereof.  
Molloy et al. teach Ralstonia solanacearum tyrosinase of SEQ ID NO:1 and the RV145 variant thereof and teach the use of whole cells of bacteria expressing these enzymes or of purified Ralstonia solanacearum tyrosinase is the only known tyrosinase with higher monophenolase activity than diphenolase activity and that the RV145 variant has and even higher ratio of monphenolase: diphenolase activity.
As Molloy et al. teach that the Ralstonia solanacearum tyrosinase has higher monophenolase activity than diphenolase activity and that the RV145 variant has and even higher ratio of monphenolase:diphenolase activity, it would have been obvious to one of ordinary skill in the art to use these enzymes or the recombinant bacteria expressing these enzymes as taught by Molloy et al. or cell extracts of these bacteria as taught by Brooks et al. for the conversion of 4-halophenols and 3-fluorophenol into 4-halocatechols in the presence of ascorbic acid as taught by Brooks et al.  Although Brooks et al. did not teach the use of 10mM substrate a skilled artisan would readily understand that the reaction could be scaled up to provide for the production of larger amounts the 4-halophenol product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652